United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1278
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Bernard Manuel

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 21, 2013
                            Filed: December 19, 2013
                                 [Unpublished]
                                 ____________

Before BENTON, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Bernard Manuel entered a conditional plea of guilty on the charge of felon in
possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2),
preserving his right to appeal the district court's1 adverse suppression ruling. The
district court sentenced Manuel to ninety-six months' imprisonment and three years'
supervised release. Manuel appeals.

       In his motion to suppress and on appeal, Manuel contends that the officers
lacked reasonable suspicion to justify an investigatory stop, and that they conducted
an illegal search of his coat, which Manuel set on the balcony behind him before he
laid down on his stomach in accordance with the officer's order. All of this occurred
after repeated requests by the officers to remove his hands from his coat pocket. The
magistrate judge made precise and complete findings of fact, which we have carefully
reviewed and find free from clear error. United States v. Craig, 630 F.3d 717, 721
(8th Cir. 2011). We review de novo the ultimate question of whether the Fourth
Amendment has been violated. Id. Here, the district court identified several factors
and concluded, based on the totality of the circumstances, that these factors supported
a finding of reasonable suspicion. We agree that Manuel was legally detained. We
likewise reject Manuel's assertion that the district court erred in finding Manuel
abandoned his jacket or that, alternatively, the search would still be permitted under
the inevitable discovery doctrine. Accordingly, we affirm for the reasons stated in the
magistrate judge's thorough and well-reasoned report and recommendation, which
was adopted by the district court. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable
Robert E. Larsen, Chief United States Magistrate Judge for the Western District of
Missouri.

                                         -2-